DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 1/3/22.
2.	The instant application claims priority from provisional application 62731721, filed 09/14/2018.

Election/Restrictions
3.	Applicant’s election without traverse of claims 1-9 and 98-104 in the reply filed on 1/3/2021 is acknowledged (Remarks, pg.18).
4.	Claims 10-97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of groups II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/22.
5.	Claims 1-9 and 98-104 are under prosecution.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 9/13/19 s being considered by the examiner. All the references cited therein have been considered by the examiner.



Drawing-Nucleic acid compliant
7.	The drawing (Fig. 1) filed on 9/13/2019 has been accepted by the examiner. The drawing is nucleic acid compliant because nucleic acid sequence of figure 1 has been identified as SEQ ID NO: 3 in its figure legend in the specification.

Specification-Nucleic acid compliant
8.	The specification filed on 913/19 is nucleic acid sequence compliant because nucleic acid sequences present in the specification have been identified by SEQ ID NOS.

Claim Objections
9.	Claims 1, 3 and 6-8 are objected to because of the following informalities:  The recitation of oligonucleotide in said claims does not provide proper support for the recitation of “an oligonucleotide tag” in claim 1, line 2. Applicant is suggested to use the recitation of “oligonucleotide tag” instead in said claims. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 1-8 and 98-104 are rejected under 35 U.S.C. 103 as being unpatentable over Peikon et al (US 2018/0024139 published Jan. 25, 2018) in view of Nicol et al (WO 2016/145409 published Sep. 15, 2016).
	Claim interpretation: Instant claim 98 recited with term “optionally” has been interpreted as an optional component (i.e., reagents for coupling the protein binding molecules to the oligonucleotides) and is not a required component of the kit.
	The instant specification in paragraph 0096, recite the term "target binding region" or "target nucleic acid sequence" or "target DNA or RNA" or "target nucleic acid" or "target oligonucleotide" refers to a protein, or a DNA or RNA polynucleotide being or comprising the target sequence. In view of target binding region being very broad, the 
	Peikon teaches plurality of embodiments. Citation of Peikon in this office action should not be construed as only the embodiments.
	Peikon and Nicol teach compositions and kits for identification/labeling target molecules and therefore analogous arts.	Peikon teaches an oligonucleotide construct comprising an antibody identifier sequence and a unique molecular identifier sequence (UMI) conjugated to an antibody and the antibody identifier sequence and the unique molecular identifier sequence are flanked by primer sequences UP1 and UP2. 
	Peikon does not specifically teach that the construct as discussed above comprises an origin specific barcode sequence, which is taught by Nicol for identifying, quantifying or measuring activity of target molecules originating from particular sample.
	Regarding claim 1, Peikon teaches an oligonucleotide construct comprising an antibody identifier sequence (antibody BC or antibody barcode) and a unique molecular identifier sequence (UMI) conjugated to an antibody and the antibody identifier sequence and the unique molecular identifier sequence are flanked by primer sequences UP1 and UP2 (Fig. 1A, as shown below and paragraph 0010).
			
    PNG
    media_image1.png
    139
    208
    media_image1.png
    Greyscale

	As discussed above in the claim interpretation section, given the broadest reasonable interpretation, the artisan would recognize that the oligonucleotide construct 
	In another embodiment, Peikon teaches an oligonucleotide that includes a unique cellular identifier sequence that corresponds to the single cell in each compartment (paragraph 0006), thus suggesting that the cellular identification sequence can be included in the construct.
	However, Peikon does not specifically teach that the construct as discussed above comprises an origin specific barcode sequence, which is taught by Nicol. Nicol in the same field of endeavor teaches a composition comprising an origin specific nucleic acid barcode, the barcode comprising a unique nucleic acid identification sequence that maintains or carries information about the origin (such as compartment origin) of the cell and further teaches origin specific nucleic acid barcodes are very useful for identifying, quantifying or measuring activity of target molecules originating from particular sample or in multiplex system; and detecting the nucleotide sequence of the origin-specific barcodes, thereby assigning the set of target molecules to a target nucleic acids or proteins, while maintaining information about sample origin of the target molecules (Fig. 4, paragraphs 0003, 0005 and 0016, Nicol claims 1 and 2), thus providing motivation to include origin specific nucleic acid barcode of Nicol in the construct of Peikon.
	The artisan would recognize that the inclusion of origin specific barcode  sequence of Nicol in the construct of Peikon some routine optimization is needed, which is within the skills of one having ordinary skill in the art especially when Peikon teaches  that oligonucleotide comprises unique cellular identifier sequence that corresponds to the single cell. The artisan would be motivated to do so for having the advantage of 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the origin specific nucleic acid barcode of Nocol in the construct of Peikon with a reasonable expectation of success with the expected benefit of identifying, quantifying or measuring activity of target molecules originating from particular sample or in multiplex system; and detecting the nucleotide sequence of the origin-specific barcodes, thereby assigning the set of target molecules to a target nucleic acids or proteins, while maintaining information about sample origin of the target molecules as taught by Nicol. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the origin-specific barcode in the construct of Peikon, which is routinely practiced in the art as exemplified by Nicol and Peikon.
	Claim 98 is drawn to a kit comprising a) a panel of oligonucleotides, each oligonucleotide comprising an origin specific barcode sequence, a first primer handle sequence, a second primer handle sequence, and a target binding region; b) a panel of protein binding molecules.
	Regarding claim 98, Peikon teaches a kit for identifying an expression profile in a single cell or population of cells and include multiple antibodies, wherein each antibody is capable of binding to a unique target antigen and conjugated to an oligonucleotide comprising an antibody identifier sequence (antibody BC or antibody barcode) and a unique molecular identifier sequence (UMI) and flanked by primer sequences UP1 and UP2 (Fig. 1A, as shown below and paragraphs 0008 and 0010).			 

	Also, as discussed above, while rejecting claim 1, the teachings of Peikon in view of Nicol regarding the oligonucleotide comprising the oligonucleotide further comprising an origin specific barcode sequence, a first primer handle sequence, a second primer handle sequence, and a target binding region.
	The teachings of multiple antibodies of Peikon meets the limitation of a panel of protein binding molecules.
	The component ‘c’ of the kit is an optional component, However, Peikon teaches that the oligonucleotides are conjugated to antibodies via thiol/maleimide chemistry, azide/alkyne chemistry, tetrazine/cyclooctyne chemistry, and other click chemistries (paragraph 0038).
	The artisan would recognize that the teachings of Peikon in view of Nicol as discussed above meet the limitations of kit of claim 98 and thus the kit of claim 98 is obvious over Peikon in view of Nicol.
 	The teachings of Peikon in view of Nicol for the following dependent claims are discussed below.
	Regarding claim 2, Peikon teaches an adapter sequence (paragraph 0096).
	Regarding claims 3-5 and 99-101, as discussed above, while rejecting claim 1, Peikon teaches that the protein binding molecule is an antibody and the oligonucleotide construct comprises a unique molecular identifier (UMI) (Fig. 1A, paragraph 0010).

	Regarding claims 102 and 103, as discussed above while rejecting claim 98, Peikon in view of Nicol teaches white blood cells (i.e., immune cells, Peikon, paragraph 0030, Nicol paragraph 0067) and antibodies target receptors on the cell surface and target specific markers in intracellular signing pathways (Nicol, paragraph 0186).
	It is noted that limitation of claims 102 and 103 are intended use limitation that does not further define kit components.
	Regarding claim 104, Peikon in view of Nicol teaches antibodies target transcription factor (Nicol, Example 5).

Allowable Subject Matter
13.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
14.	Claims 1-8 and 98-104 are rejected. The subject matter of claim 9 is free of arts of the record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634